Citation Nr: 1108573	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee.

2.  Entitlement to service connection for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In October 2004, the appellant had a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claim file.

This case was remanded by the Board for further development in October 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Osteoarthritis of the left knee was not manifest in service and is not attributable to service, and arthritis was not manifest within a year of separation from service.

2.  Osteoarthritis of the right knee was not manifest in service and is not attributable to service, and arthritis was not manifest within a year of separation from service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was not incurred in or aggravated during service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Osteoarthritis of the right knee was not incurred in or aggravated during service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in October 2002.  Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  However, the appellant was provided with such notice in an April 2006 Supplemental Statement of the Case.  Despite the inadequate notice, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

The Board notes that the Veteran was scheduled for VA compensation and pension examinations in August 2010 and October 2010.  The Veteran failed to report.  The record contains no justifiable indication of the reason for the Veteran's failure to appear for his VA examination(s).  As such, as this appeal arises from his initial post-service claim for compensation, pursuant to 38 C.F.R. § 3.655(a), (b) (2010), the claim will be decided based on the evidence of record.  

The Board notes that some of the appellant's service treatment records have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection for left and right knee osteoarthritis.  After review of the evidence, the Board finds against the claim.  

Service records show that the appellant went on sick call in March 1953.  The reason for the visit is not stated.  The May 1954 separation examination revealed normal lower extremities.  

VA outpatient treatment records as early as 1997 show diagnoses of arthritis and osteoarthritis.  Osteoarhritis managed was assessed in December 2001.  X-rays revealed severe degenerative joint disease bilateral knees.  In September 2002, the appellant was noted to have a long history of bilateral knee pain.  Bilateral knee degenerative joint disease was diagnosed.  

In a December 2002 lay statement, R.A.W. related that he remembered that the appellant was excused from all exercises and training in service because he had severe knee problems.  R.A.W. further stated that because of the appellant's knee problems he was assigned to the motor pool which enabled him to ride wherever he needed to go.  

During his October 2004 DRO hearing, the appellant related that as an artilleryman in service he had to bend his knees quite a bit.  He related that the main reason he was reassigned duties within the battery was because of his knees.  He did not recall being treated in service for his knee condition.  He stated instead that he did not have to march after he was put on motor pool and he was excused from all extra duties.  

In an August 2005 buddy statement, R. D. W. stated that he remembered the appellant got hurt one time while doing physical training and that later on when he talked to the appellant he told him that he only worked in the motor pool because of his injured knee.

In April 2006, G.T. noted that he served as Battery Commander of Baker Battery, 61st Field Artillery Battalion from June 1953 to July 1954.  He stated that when he assumed command the appellant had already been excused from participation in close order drills and physical training exercises because of injuries to his knees brought on and exacerbated by such activities. 

Based on the evidence presented, the Board finds that service connection for left and right knee osteoarthritis is not warranted.  In this regard, the appellant has rendered statements asserting an in service knee injury.  He asserts that he had knee problems in service and that he was reassigned/excused from some duties because of his knees.  The Board finds the lay evidence in this regard to be credible.  

Furthermore, the appellant's Battery Commander, G.T., related that the appellant had knee problems in service.  Specifically, he stated that when he assumed command the appellant had already been excused from participation in close order drills and physical training exercises because of injuries to his knees brought on and exacerbated by such activities.  It has been confirmed that G.T. was the Battery Commander for the appellant's unit.  We also note that R.A.W and R.D.W. similarly stated that the appellant was assigned to motor pool because he had knee problems.  The Board also finds the lay evidence in this regard to be credible.  

However, at separation, the lower extremities were normal.  Furthermore, there is no proof of arthritis within one year of separation from service.  In addition, there is no medical evidence linking the remote diagnosis to service.  In attempt to determine whether there was a relationship between the remote post service diagnosis and his in-service complaints, a VA examination was scheduled.  However, he failed to appear.  The duty to assist is not a one way street or a blind alley.

At this time, we are presented with lay evidence of chronicity and continuity.  However, the separation examination of the lower extremities was normal.  This evidence tends to establish that the in-service condition was not chronic and the normal findings are inconsistent with an assertion of continuity.  We further note that although the regulation requires continuity of symptomatology, in a merits context, the absence of treatment may be considered.  Here, we are faced with an assertion of continuity, yet there is no evidence of treatment within decades of service.  In this case, we find it not believable that someone would be bothered by a condition and not seek treatment.  See Savage v. Gober, 10 Vet. App. 488 (1997); See also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Here, there is a conflict in the record.  We have lay evidence of in-service onset, chronicity and continuity.  However, we are also presented with a normal examination of the lower extremities and a phenomenal absence of treatment when such would be expected.  Again, noting the appellant's decision to not report for a VA examination, we find the assertions of chronicity and continuity to be not credible.  Far more probative is the normal separation examination that disclosed that the lower extremities were normal.  The most probative evidence establishes that arthritis was not manifest during service or within one year of separation and that the remote diagnosis is unrelated to service. 


ORDER

Service connection for osteoarthritis of the left knee is denied.  

Service connection for osteoarthritis of the right knee is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


